Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.105 Page 1 of 13




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


     DANIEL DUNHAM,                                           MEMORANDUM DECISION AND
                                                              ORDER DENYING IN PART AND
                Plaintiff,                                   GRANTING IN PART DEFENDANTS’
                                                             MOTION FOR JUDGMENT ON THE
     v.                                                               PLEADINGS

     SARATOGA SPRINGS CITY, a                                    Case No. 2:19-cv-00641-RJS-DBP
     municipality in the State of Utah, DEREK
     DALTON, individually and in his official                        Chief Judge Robert J. Shelby
     capacity, and ZACHARY ROBINSON,
     individually and in his official capacity,                    Magistrate Judge Dustin B. Pead

                Defendants.


            This case arises from the alleged violations of Plaintiff Daniel Dunham’s constitutional

 rights by Defendants Officer Derek Dalton and Officer Zachary Robinson, law enforcement

 officers with the Saratoga Springs City Police Department. Defendants collectively move for

 judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c) and further ask the

 court to stay the case pursuant to the Younger abstention doctrine pending the resolution of an

 active state criminal case against Dunham.1 For the reasons explained below, the court DENIES

 IN PART and GRANTS IN PART Defendants’ Motion for Judgment on the Pleadings2 and

 STAYS these proceedings pending resolution of the state criminal case against Dunham.




 1
  The Younger abstention doctrine refers to the Supreme Court’s holding in Younger v. Harris, 401 U.S. 37 (1971),
 and its progeny.
 2
     Dkt. 14.

                                                         1
Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.106 Page 2 of 13




                                                BACKGROUND3

             In September 2017, one of Dunham’s neighbors called the Saratoga Springs City Police

 Department to report what he perceived to be an altercation between Dunham and his daughter.4

 Officer Dalton and Officer Robinson responded to that call and met with Dunham at the front

 door of his home.5 Officer Dalton asked Dunham if the officers could enter the home to check

 on Dunham’s daughter.6 Dunham declined and explained his daughter had recently changed her

 medication and attacked her siblings before running from the home.7 He also explained he tried

 to get his daughter to return home, but she became violent.8 As a result, Dunham had to restrain

 his daughter, and she received a bloody nose.9 According to Dunham, his daughter was resting

 in her room and did not require medical attention.10 Unpersuaded, Officer Dalton explained he

 would not leave until he was allowed to check on the child.11

             After several minutes of Dunham rebuffing the officers’ attempts to enter his home,

 Officer Dalton pulled Dunham from the home and arrested him.12 The officers then verified that




 3
   Defendants’ Motion requires the court to look at two sets of facts because different standards apply to Defendants’
 requests. Under Rule 12(c), the court is limited to reviewing the plausible allegations in Dunham’s Complaint. See
 Woodie v. Berkshire Hathaway Homestate Ins. Co., 806 F. App’x 658, 666 (10th Cir. 2020) (unpublished). But no
 such limitation applies to the court’s consideration of the Younger doctrine. These background facts do not
 differentiate between those two sets of fact and, instead, derive from Dunham’s Complaint and the parties’
 memoranda.
 4
     Dkt. 2 (Complaint) ¶ 13.
 5
     Id. ¶¶ 16, 18–19.
 6
     Id. ¶ 20.
 7
     Id. ¶ 21.
 8
     Id. ¶¶ 22–23.
 9
     Id.
 10
      Id. ¶ 24.
 11
      Id. ¶ 25.
 12
      Id. ¶¶ 29, 32–33.

                                                           2
Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.107 Page 3 of 13




 Dunham’s daughter did not need medical attention, and she was released to her mother’s care.13

 The officers never obtained a warrant to search Dunham’s home or to arrest Dunham.14

             In November 2018, Saratoga Springs City charged Dunham with child abuse involving

 physical injury and interference with an arresting officer.15 That criminal case is currently

 pending in the Fourth Judicial District Court for the State of Utah.16

             Dunham filed his Complaint in this case in September 2019, alleging three causes of

 action against Defendants.17 First, Dunham claims the officers unlawfully searched and seized

 him in violation of the Fourth Amendment of the United States Constitution.18 Second, he

 claims the officers unlawfully searched and seized him in violation of the Utah Constitution.19

 Third, he claims Saratoga Springs City is liable for the officers’ conduct under 42 U.S.C. §

 1983.20

             Defendants answered21 Dunham’s Complaint and now move the court to dismiss

 “Dunham’s claims for equitable relief” under Rule 12(c) of the Federal Rules of Civil Procedure

 and to stay his claims for damages under the Younger abstention doctrine.22




 13
      Id. ¶ 39.
 14
      Id. ¶ 40.
 15
      Dkt. 14 at 4 ¶¶ 23–24.
 16
      Id. at 4 ¶¶ 23, 31; Dkt. 15 at 4 (“In this case, there is an ongoing state criminal prosecution . . . .”).
 17
      See Dkt. 2 (Complaint).
 18
      Id. ¶¶ 48–71.
 19
      Id. ¶¶ 72–79.
 20
      Id. ¶¶ 80–90.
 21
      See Dkt. 13 (Answer).
 22
      Dkt. 14 at 1–2.

                                                                 3
Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.108 Page 4 of 13




                                                       DISCUSSION

      I.    Request for Judgment on the Pleadings

                 a. Rule 12(c) Legal Standard

            Once “the pleadings are closed,” Rule 12(c) permits a party to “move for judgment on the

 pleadings.”23 A Rule 12(c) motion is subject to the same standards as a Rule 12(b)(6) motion.24

 Thus, “to survive judgment on the pleadings, [a plaintiff] must allege a claim to relief that is

 plausible on its face.”25 To determine plausibility, the court “examine[s] the elements of the

 particular claim and review[s] whether the plaintiff has pleaded factual content that allows the

 court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”26

 In so doing, the court “accept[s] as true all well-pleaded factual allegations in the complaint,

 resolve[s] all reasonable inferences in the plaintiff’s favor, and ask[s] whether it is plausible that

 the plaintiff is entitled to relief.”27 Further, the court rejects “mere labels and legal conclusions”

 offered by the plaintiff.28




 23
      Fed. R. Civ. P. 12(c).
 24
    See Atlantic Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1160 (10th Cir. 2000) (“A motion for
 judgment on the pleadings under Rule 12(c) is treated as a motion to dismiss under Rule 12(b)(6).”) (citation
 omitted); see also Cai v. Huntsman Corp., 810 F. App’x 639, 641 (10th Cir. 2020) (unpublished) (“A decision by
 the district court granting a defense motion for judgment on the pleadings is reviewed de novo, using the same
 standard of review applicable to a Rule 12(b)(6) motion.”) (citation omitted).
 25
   Sanchez v. United States Dep’t of Energy, 870 F.3d 1185, 1199 (10th Cir. 2017) (quotation marks and citation
 omitted).
 26
      Id. (quotation marks and citation omitted).
 27
      Woodie, 806 F. App’x at 666 (quotation marks and citation omitted).
 28
      Sanchez, 870 F.3d at 1199. (citation omitted).

                                                           4
Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.109 Page 5 of 13




                 b. Analysis

            Defendants cite the relevant Rule 12(c) standard, but they do not apply it. Instead, they

 introduce facts that are not in the Complaint29 and argue the court should dismiss Dunham’s

 “claims for equitable relief” pursuant to the Younger abstention doctrine.30 The court disagrees

 with Defendants for two reasons.

            First, Dunham’s claims, which rely on alleged constitutional violations, are not equitable

 claims. Indeed, Defendants never articulate which of Dunham’s claims is a “claim for equitable

 relief” that should be dismissed.

            Second, to the extent Dunham requests injunctive relief against Defendants in the event

 he succeeds on his claims, Rule 12(c) is an improper procedural vehicle for challenging that

 relief.31 Rule 12(c), like Rule 12(b)(6), is a mechanism for challenging the sufficiency of a

 claim, not for challenging the scope of relief available under that claim.32 Instead of challenging

 the sufficiency of Dunham’s claims, Defendants appear to challenge only the relief available

 under those claims. This is procedurally improper. Accordingly, Defendants’ Rule 12(c) request

 to dismiss Dunham’s “claims for equitable relief” is DENIED.




 29
   The parties argue about whether the court should consider the extra-pleadings facts offered by Defendants. See
 Dkt. 15 at 1; see also Dkt. 16 at 2. But the court need not resolve this dispute because Defendants’ argument is
 facially and procedurally improper as explained below.
 30
      Dkt. 14 at 6–7.
 31
      See M.S. v. Premera Blue Cross, Case No. 2:19-cv-00199, 2020 WL 1692820, at *6 (D. Utah April 7, 2020).
 32
      Id.

                                                          5
Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.110 Page 6 of 13




  II.        Request to Stay the Proceedings

                  a. The Younger Abstention Doctrine

             Generally, “federal courts are obliged to decide cases within the scope of federal

 jurisdiction” without deference to state court proceedings. 33 There are, however, “certain

 instances in which the prospect of undue interference with state proceedings counsels against

 federal relief.”34 Relevant here are circumstances implicating the so-called Younger abstention

 doctrine.35

             The Younger abstention doctrine “dictates that federal courts not interfere with state court

 proceedings by granting equitable relief—such as injunctions of important state proceedings or

 declaratory judgments regarding constitutional issues in those proceedings—when such relief

 could adequately be sought before the state court.”36 It is a jurisdictional doctrine and “extends

 to federal claims for monetary relief when a judgment for the plaintiff would have preclusive

 effects on a pending state-court proceeding.”37 Specifically, the Younger doctrine requires the

 court to “abstain from exercising jurisdiction” when:

             (1) there is an ongoing state criminal, civil, or administrative proceeding, (2) the
             state court provides an adequate forum to hear the claims raised in the federal
             complaint, and (3) the state proceedings involve important state interests, matters
             which traditionally look to state law for their resolution or implicate separately
             articulated state policies.38




 33
      Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013) (citation omitted).
 34
      Id. (citation omitted).
 35
      See id. at 72–73.
 36
      Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160, 1163 (10th Cir. 1999) (citation omitted).
 37
      D.L. v. Unified Sch. Dist. No. 497, 392 F.3d 1223, 1228 (10th Cir. 2004) (citations omitted).
 38
      Brown ex rel. Brown v. Day, 555 F.3d 882, 887 (10th Cir. 2009) (quotation marks and citation omitted).

                                                             6
Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.111 Page 7 of 13




 When these conditions are met, “Younger abstention is non-discretionary” unless there exist

 extraordinary circumstances justifying the federal court’s interference with the state court

 proceedings.39

             The Tenth Circuit has identified three extraordinary circumstances that justify a federal

 court interfering with state court proceedings.40 They include when “a pending state criminal

 prosecution . . . was (1) commenced in bad faith or to harass, (2) based entirely on a flagrantly

 and patently unconstitutional statute, or (3) related to any other such extraordinary circumstance

 creating a threat of irreparable injury both great and immediate.”41 The party arguing an

 extraordinary circumstance exists “has a heavy burden of proof” that “cannot be predicated on

 mere allegations.”42

                 b. Analysis

             Defendants argue the court should stay these proceedings pursuant to the Younger

 abstention doctrine because all three Younger conditions are satisfied.43 Dunham disagrees and




 39
      Id. at 888 (citation omitted).
 40
      See Phelps v. Hamilton, 59 F.3d 1058, 1063–64 (10th Cir. 1995) (citations omitted).
 41
      Id. (quotation marks and citation omitted).
 42
      Id. at 1066.
 43
      Dkt. 14 at 7.

                                                            7
Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.112 Page 8 of 13




 raises two primary arguments44 in response to Defendants’ request. First, he argues this case

 falls outside the scope of Younger.45 Second, he argues that even if Younger abstention applies,

 this case satisfies the “bad faith” exception to the doctrine.46 For the reasons detailed below, the

 court disagrees with both contentions.

                          i. Younger Abstention is Proper In this Case

             As explained above, the Younger abstention doctrine prohibits the court from hearing a

 case if three conditions are met. Each of those conditions is met in this case.

             The first condition requires there to be “an ongoing state criminal, civil, or administrative

 proceeding.”47 Dunham does not challenge the application of the Younger abstention doctrine

 under this condition.48 Indeed, the parties agree there is currently a pending criminal case

 against Dunham in Utah state court.49



 44
   In his Opposition, Dunham raises two additional arguments based on misapplication of case law. See Dkt. 15 at
 4–8. First, he argues Younger abstention is improper under a four-factor test discussed in Rienhardt v. Kelly, 164
 F.3d 1296 (10th Cir. 1999). Id. at 4–7. But the four-factor test does not apply to the Younger doctrine. See
 Rienhardt, 164 F.3d at 1302 (explaining that the Younger abstention doctrine did not apply and then applying a four-
 factor test under the Colorado River doctrine, which “was adopted to avoid duplicative litigation.”). Second,
 Dunham argues Brown ex rel. Brown v. Day stands for the proposition that Younger does not apply to a case where a
 federal plaintiff seeks a remedy for a past wrong. Dkt. 15 at 7–8. But Brown is more nuanced than Dunham
 suggests. The dispositive issue in Brown was “whether a federal plaintiff’s challenge to a state administrative
 agency’s decision to terminate her Medicaid benefits is the type of proceeding entitled to Younger deference.”
 Brown, 555 F.3d at 884. The Tenth Circuit explained that the test for determining whether such a proceeding
 qualified for Younger deference depends on whether the proceeding is remedial or coercive in nature. Id. The Tenth
 Circuit identified one factor relevant to that inquiry: “whether the federal plaintiff initiated the state proceeding of
 her own volition to right a wrong inflicted by the state (a remedial proceeding).” Id. at 889. Thus, Dunham’s
 argument, which summarily relies on language from Brown taken out of context—“those cases where the federal
 plaintiff has sought a state remedy are not the type of cases subject to Younger abstention”—is mistaken at best.
 Dkt. 15 at 7 (quoting Brown, 555 F.3d at 884). At worst, it is Dunham’s attempt to misguide the court. Regardless,
 the argument fails because a criminal proceeding in state court where the state initiated the proceedings is clearly a
 coercive proceeding entitled to Younger deference.
 45
      Dkt. 15 at 3–4.
 46
      Id. at 8–9.
 47
      Brown, 555 F.3d at 887 (citation omitted).
 48
      See Dkt. 15 at 4.
  Dkt. 14 at 7 (“First, there is an ongoing state criminal proceeding between Saratoga Springs City and Plaintiff.”);
 49

 Dkt. 15 at 4 (“In this case, there is an ongoing state criminal prosecution . . . .”).

                                                            8
Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.113 Page 9 of 13




            The second condition requires “the state court provide[] an adequate forum to hear the

 claims raised in the federal complaint.”50 “[U]nless state law clearly bars the interposition of the

 federal statutory and constitutional claims, a plaintiff typically has an adequate opportunity to

 raise federal claims in state court.”51 This does not require that the plaintiff have the opportunity

 to raise the same claims in the state case as he has raised in the federal case.52 Instead, this

 condition may be satisfied if a federal plaintiff can raise his constitutional challenges as defenses

 in the state action.53 Indeed, the Supreme Court has advised that “[t]he accused should first set

 up and rely upon his defense in the state courts . . . unless it plainly appears that this course

 would not afford adequate protection.”54 Further, the Supreme Court has recognized “that a

 pending state proceeding, in all but unusual cases, would provide the federal plaintiff with the

 necessary vehicle for vindicating his constitutional rights.”55 Accordingly, Dunham has the

 burden of proving he could not have raised his constitutional challenges in the state court’s

 criminal proceedings.56

            Dunham argues the state court does not provide an adequate forum to hear his claims

 because his claims “are causes of action for tort damages arising out of violations of [his] civil


 50
      Brown, 555 F.3d at 887 (citation omitted).
 51
      Winn v. Cook, 945 F.3d 1253, 1258 (10th Cir. 2019) (quotation marks and citation omitted).
 52
   See D.L., 392 F.3d at 1228 (“[T]he Younger doctrine extends to federal claims for monetary relief when a
 judgment for the plaintiff would have preclusive effects on a pending state-court proceeding.”) (citation omitted).
 53
   See id. at 1228–30 (concluding the second Younger condition was met because “no reason appear[ed] why
 Plaintiffs’ contentions [ ] could not be interposed as defenses in state court.”) (citation omitted); see also Middlesex
 Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 437 (1982) (“It would trivialize the principles of
 comity and federalism if federal courts failed to take into account that an adequate state forum for all relevant issues
 has clearly been demonstrated to be available prior to any proceedings on the merits in federal court.”) (citation
 omitted); see also Gerstein v. Pugh, 420 U.S. 103, 108 n.9 (1975) (concluding that the federal district court correctly
 declined to abstain from a case under the Younger doctrine because the case involved “an issue that could not [have
 been] raised in defense of the criminal prosecution.”).
 54
      Younger, 401 U.S. at 45 (citation omitted).
 55
      Steffel v. Thompson, 415 U.S. 452, 460 (1974) (citation omitted).
 56
      J.B. ex rel. Hart v. Valdez, 186 F.3d 1280, 1292 (10th Cir. 1999) (citation omitted).

                                                              9
Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.114 Page 10 of 13




 rights.”57 Dunham’s argument, however, fails to recognize that an opportunity to raise a defense

 during a state criminal proceeding satisfies this condition even if the federal claims are for

 monetary relief.58

            Under the relevant standard, the Utah court provides “an adequate forum to litigate

 [Dunham’s] constitutional [challenges] by way of pretrial proceedings, trial, and direct appeal

 after conviction and sentence, as well as post-conviction remedies.”59 Indeed, Dunham filed a

 motion to suppress evidence, presumably challenging the constitutionality of his arrest and the

 search, in the state court proceedings.60 The state court denied that motion,61 and “[a] finding in

 this case that [the] alleged illegal search and seizure violated [Dunham’s] constitutional rights”

 may impermissibly contradict that ruling or “have a preclusive effect in” that case.62 This is true

 for each of Dunham’s claims because in hearing those claims, the court would have to decide

 whether Defendants violated Dunham’s constitutional rights.63

            The third element requires the state proceedings to “involve important state interests,

 matters which traditionally look to state law for their resolution or implicate separately

 articulated state policies.”64 Utah “undoubtedly has an important interest in enforcing its




 57
      Dkt. 15 at 4.
 58
      See D.L., 392 F.3d at 1228–29; see also Middlesex, 457 U.S. at 435–37.
 59
      Villela v. Weishaar, Case No. 16-3047-SAC, 2019 WL 858756, at *5 (D. Kan. Feb. 22, 2019) (citation omitted).
 60
      Dkt. 14 at 4 ¶ 28. Neither party submitted Dunham’s motion to suppress or the state court’s ruling on that motion.
 61
      Dkt. 14-2 at 9.
 62
      Villela, 2019 WL 858756, at *5 (citation omitted).
 63
   See D.L. 392 F.3d at 1229 (“If any claim succeeds, then there is no merit to the District’s state-court suit, which
 seeks reimbursement from Mother and P.P. for educational expenses of the children to which they, as nonresidents,
 were not entitled. Therefore, a resolution favorable to Plaintiffs in this case would foreclose that suit (and might
 even be enforced by a federal injunction against the suit), an interference with state-court litigation that is
 impermissible under Younger.”) (citation omitted).
 64
      Brown, 555 F.3d at 887 (citation omitted).

                                                            10
Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.115 Page 11 of 13




 criminal laws through criminal proceedings in the state’s courts,”65 and Dunham never argues

 otherwise. Thus, this element is met, and the court must abstain from hearing Dunham’s claims

 until the state court proceedings are resolved.

                         ii. The Bad Faith Exception to Younger Abstention Is
                             Inapplicable

            Dunham argues the Younger doctrine does not require the court to stay this case because

 the criminal case was brought against him in bad faith and in retaliation for him exercising his

 constitutional rights.66 To succeed on this argument, Dunham bears a “heavy burden of proof”

 and cannot rely “on mere allegations.”67 Instead, he “must prove bad faith or harassment.”68

            The court considers three factors “in determining whether a prosecution began in bad

 faith or is intended to harass”:

            (1) whether it was frivolous or undertaken with no reasonably objective hope of
            success, (2) whether it was motivated by the defendant’s suspect class or in
            retaliation for the defendant’s exercise of constitutional rights, and (3) whether it
            was conducted in such a way as to constitute harassment and an abuse of
            prosecutorial discretion, typically through the unjustified and oppressive use of
            multiple prosecutions.69

 Without addressing the third factor, Dunham argues the first and second factors favor the court

 finding the criminal prosecution was brought in bad faith.70 Dunham does not meet his burden

 under those factors.




 65
   Villela, 2019 WL 858756, at *5 (citing In re Troff, 488 F.3d 1237, 1240 (10th Cir. 2007)); see Buck v. Myers, 244
 F. App’x 193, 197 (10th Cir. 2007) (unpublished) (“The state of Utah has an important interest in its criminal
 proceedings.”).
 66
      Dkt. 15 at 8–9.
 67
      Phelps, 59 F.3d at 1066.
 68
      Id.
 69
    Masterpiece Cakeshop Inc. v. Elenis, Case No. 18-cv-02074-WYD-STV, 2019 WL 8638852, at *8 (D. Colo. Jan.
 4, 2019) (quoting Phelps, 59 F.3d at 1065) (ellipses omitted).
 70
      Dkt. 15 at 8–9.

                                                         11
Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.116 Page 12 of 13




             First, Dunham argues the criminal case is frivolous because exigent circumstances did

 not justify the officers arresting him and searching his house.71 Defendants disagree, arguing the

 criminal case is not frivolous because exigent circumstances justified the officers’ actions.72 The

 court need not make any findings on whether exigent circumstances exist in Dunham’s case,

 however, because both parties’ arguments have some degree of merit on the undeveloped record

 before the court. That is, Defendants’ argument demonstrates there is a possibility exigent

 circumstances justified the officers’ actions. The merits of that argument—whether it is

 successful or not—is enough for this court to conclude the criminal case against Dunham is not

 “frivolous or undertaken with no reasonably objective hope of success.” 73

             Second, Dunham argues the officers acted in retaliation for him exercising his

 constitutional rights.74 But Dunham’s burden is to “prove that retaliation was a major motivating

 factor and played a dominant role in the decision to prosecute.”75 Thus, assuming Dunham is

 correct in believing the officers’ actions were retaliatory, his argument nevertheless fails because

 he offers no evidence indicating Saratoga Springs City’s decision to prosecute him was

 motivated by retaliatory animus.

             In sum, having weighed the relevant factors, the court concludes Dunham has not met his

 burden of demonstrating that this case is subject to the “bad faith” exception to the Younger




 71
      Id. at 8.
 72
      Dkt. 16 at 4–5.
 73
      Phelps, 59 F.3d at 1065.
 74
      Dkt. 15 at 8–9.
 75
      Phelps, 59 F.3d at 1066 (quotation marks and citation omitted).

                                                            12
Case 2:19-cv-00641-RJS-DBP Document 18 Filed 08/27/20 PageID.117 Page 13 of 13




 doctrine. The court must therefore abstain from hearing this cause until the criminal case against

 Dunham is resolved.76

                                                 CONCLUSION

            For the foregoing reasons, the court GRANTS IN PART and DENIES IN PART

 Defendants’ Motion for Judgment on the Pleadings.77 Specifically, the court DENIES

 Defendants’ request to dismiss Dunham’s equitable claims. The court GRANTS Defendants’

 request for the court to stay this case pending resolution of the criminal case against Dunham in

 the Utah state court. Accordingly, this case is STAYED until the criminal case against Dunham

 in Utah state court is resolved. The parties are directed to notify the court within fourteen days

 after a final judgment enters in that case.

            SO ORDERED this 27th day of August 2020.

                                                               BY THE COURT:


                                                               ____________________________
                                                               ROBERT J. SHELBY
                                                               United States Chief District Judge




 76
   See Info. Dock Analytics LLC v. Coughlin, Case No. 18cv380KG/KBM, 2019 WL 1316107, at *6 (D. N.M.
 March 22, 2019) (“When abstaining under Younger, courts should stay, rather than dismiss, the action.”) (citation
 omitted).
 77
      Dkt. 14.

                                                         13
